Citation Nr: 1600260	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma.

3.  Entitlement to an initial compensable rating for left ankle strain.

4.  Entitlement to an initial compensable rating for left shoulder strain.

5.  Entitlement to an initial compensable rating for right shoulder strain.

6.  Entitlement to service connection for residuals of a concussion.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for disability of the eyes manifested by loss of visual acuity.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for chronic sinusitis.

12.  Entitlement to service connection for residuals of dental trauma, to include temporomandibular joint syndrome and a condition claimed as "worn gum roots."

13.  Entitlement to service connection for disability of the cervical spine, to include arthritis.

14.  Entitlement to service connection for a positive tuberculosis (TB) tine test.

15.  Entitlement to service connection for a cystic lesion of the liver.

16.  Entitlement to service connection for disability of the left wrist, to include arthritis.

17.  Entitlement to service connection for disability of the right wrist, to include arthritis.

18.  Entitlement to service connection for disability of the fingers of the left hand, to include arthritis.

19.  Entitlement to service connection for disability of the fingers of the right hand, to include arthritis.

20.  Entitlement to service connection for disability of the left hip, to include arthritis.

21.  Entitlement to service connection for disability of the right hip, to include arthritis.

22.  Entitlement to service connection for internal and external hemorrhoids.

23.  Entitlement to service connection for bilateral shin splints.

24.  Entitlement to service connection for disability of the right ankle, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to June 2006.  According to the available records, his active duty included service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By that decision, the RO, in pertinent part, confirmed and continued the conclusions contained in an April 2007 rating decision issued by the RO in San Diego, California, with respect to the issues listed above, on the title page, following the receipt of additional service treatment records and the Veteran's request for reconsideration.  See 38 C.F.R. § 3.156(c).

In its July 2007 decision, the RO, among other things, also denied service connection for arthritis.  Although the Veteran appealed that issue separately, he and his representative have since clarified that the appeal with respect to arthritis pertains only to the specific joints for which the Veteran is presently seeking service connection; namely, the joints of the cervical spine, wrists, fingers, hips, and right ankle.  As such, the Board has recharacterized those claims to incorporate consideration of arthritis, as set forth above, rather than listing arthritis as an independent issue on appeal.

In June 2009, the Veteran informed VA that he was relocating to California.  As a result, his case was transferred to the jurisdiction of the RO in Los Angeles.

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record.  

In August 2014, the Board remanded the instant claims to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes a copy of the March 2014 hearing transcript.  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its August 2014 decision, the Board granted service connection for sleep apnea and remanded the remaining claims on appeal for additional development.   It noted that the Veteran was last examined for his shoulders, lungs, low back and left ankle disabilities in October 2006 and that new VA examinations were necessary in order to properly evaluate the Veteran's disabilities.  The Board found that VA examinations were necessary in order to adjudicate his claims for service connection.  Finally, the Board found that the Veteran's complete service treatment records and personnel records as well as updated VA treatment records were to be obtained.

Thereafter, the AOJ implemented the Board's August 2014 decision as the grant of service connection for sleep apnea in a September 2014 rating decision.  It does not appear that any other action or development was taken and it is unclear why this case was returned to the Board.  Such previously ordered development should be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter containing information as to the evidence and information necessary to substantiate a claim for secondary service connection.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records and missing service treatment records, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the missing service treatment records should include, at a minimum, a request for the records from the Records Management Center (RMC) and, if that request is unsuccessful, a request for the records from appropriate personnel at Kirtland Air Force Base, in Albuquerque, New Mexico (the base from which the Veteran was separated) and Luke Air Force Base, in Glendale, Arizona (the base to which the Veteran believes the missing service treatment records may have been erroneously transferred).  Efforts to procure the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R.                  § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified of their right to submit alternative evidence.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the VAMC in Albuquerque, New Mexico since February 12, 2008-and any relevant treatment he has received since his relocation to California, through the VAHCS in Long Beach, California-following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a traumatic brain injury examination.  After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran presently suffers, or has suffered at any time since June 1, 2006, from residuals of in-service head injury/concussion.  In so doing, the examiner should consider and discuss, among other things, the Veteran's report of being struck on the back of the head by a falling vehicle hood during service in the 1990s; and his report of a crane running into his head during service, with an associated period of unconsciousness.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

5.  Arrange to have the Veteran scheduled for a neurological examination.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chronic or recurrent headaches of which the Veteran has complained had their onset in, or are otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's report of being struck on the back of the head by a falling vehicle hood during service in the 1990s; his report of a crane running into his head during service, with an associated period of unconsciousness; and his endorsement of frequent or severe headaches during service in May 2006.  The examiner should also consider and discuss the likelihood that the Veteran's chronic or recurrent headaches can be attributed to his confirmed in-service work with chemicals, including lacquer, lacquer thinner, enamel, primer coatings, molybdenum disulfide, locquic primer N, toluene, coating compound, isopropyl alcohol, rubber and MA-212 adhesive, sealing compound, lubricant, and acetone.

If it is the examiner's conclusion that the Veteran does not have a chronic or recurrent headache disability that had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that the chronic or recurrent headaches of which the Veteran has complained have been caused or aggravated (i.e., permanently worsened beyond natural progression) by his (now) service-connected obstructive sleep apnea.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

6.  Arrange to have the Veteran scheduled for an examination for chronic fatigue syndrome.  After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran meets the diagnostic criteria for chronic fatigue syndrome.  See 38 C.F.R. § 4.88a.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

7.  Arrange to have the Veteran scheduled for an examination by an audiologist or ear, nose, and throat physician.  After reviewing the claims file, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether the Veteran has a current hearing "disability" of either ear, as that term is defined by regulation.  See 38 C.F.R. § 3.385.  If a hearing disability is present in either ear, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability can be attributed to service, to include any in-service exposure to noise.  In so doing, the examiner should specifically discuss the medical significance, if any, of the inconsistent audiometric results obtained in the past, both during and after service.  For purposes of the examiner's analysis, the Veteran's in-service exposure to noise should be conceded.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

8.  Arrange to have the Veteran scheduled for an examination of his eyes.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of either eye, manifested by loss of visual acuity, that had its onset in, or is otherwise attributable to, service, to include as a result of in-service trauma.

In so doing, the examiner should consider and discuss, among other things, the Veteran's report that, during service, around 1994 or 1995, while serving in Korea, he got metal shavings in his eyes; that, as a result, he had to have his eyes flushed, and shards removed; that his visual acuity (nearsightedness) thereafter rapidly worsened, and he developed an astigmatism; and that he was later told by a care provider that it appeared that he had a partially detached retina that had healed over.  The examiner should also consider and discuss the medical significance, if any, of the report of a February 2002 in-service eye examination, wherein the Veteran reported feeling "like something was under the eye," and notations therein pertaining to debris buildup and protein bumps; and a November 2003 VA treatment record reflecting than no metallic foreign bodies were then identified within the orbits on X-ray.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

9.  Arrange to have the Veteran scheduled for an examination of his sinuses.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chronic or recurrent sinusitis of which the Veteran has complained had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's complaint of recurrent sinus infections during service in June 2005, April 2006, and May 2006; and his assertion that his sinuses were damaged in service when his wisdom teeth were removed.

If it is the examiner's conclusion that the Veteran does not have chronic or recurrent sinusitis that had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that the chronic or recurrent sinusitis of which the Veteran has complained has been caused or aggravated (i.e., permanently worsened beyond natural progression) by his service-connected deviated nasal septum and/or seasonal allergic rhinitis.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

10.  Arrange to have the Veteran scheduled for a dental examination.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran presently suffers, or has suffered at any time since June 1, 2006, from residuals of in-service dental trauma, to include TMJ syndrome and/or a condition claimed by the Veteran as "worn gum roots."

In so doing, the examiner should consider and discuss, among other things, the Veteran's report that his gums on the left side of his mouth were "ripped open," and his "roots" exposed, in service when a missile he was carrying with another person slipped and a metal fin struck him in the mouth; that he suffered from jaw pain and sensitivity afterwards; and that he was given a substance to apply to the affected area of his gums to protect them.  The examiner should also consider and discuss the medical significance, if any, of an in-service dental treatment record dated in August 1995, reflecting that the Veteran was given Omni-gel for dental hypersensitivity of tooth #12; a May 2000 dental treatment record reflecting that the Veteran was "constantly" coming in because of swollen and bleeding gums, even after cleanings; and a July 2003 dental treatment record reflecting that the Veteran was treated with "D/Sense 2" for sensitivity around an existing filling on buccal #12.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

11.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his spine.  The examiner should review the claims file and address each of the following:

a.  Cervical Spine:  After examining the Veteran, and conducting any studies and/or tests deemed necessary (including radiographs, if required), the examiner should offer an opinion as to whether, in addition to the strain that has been diagnosed, the Veteran has, or has had at any time since June 1, 2006, any other disability of the cervical spine, to include arthritis.  The examiner should then offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the disabilities identified as affecting the cervical spine had their onset in, or are otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's March 2014 testimony to the effect that he was struck on the back of the head by a falling vehicle hood during service in the 1990s; that he had neck pain after that; and that a care provider told him that he might have torn some muscles in his neck or pulled something.  The examiner should also consider and discuss the medical significance, if any, of the Veteran's report of neck pain during service in May 2006.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

b.  Lumbosacral Spine:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected low back disability (low back strain).

In so doing, the examiner should conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should also offer an opinion as to whether the Veteran has intervertebral disc syndrome (IVDS).  In so doing, the examiner should discuss the medical significance, if any, of the Veteran's March 2014 testimony to the effect that he has shooting pains down his legs.

If IVDS is determined to be present, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such syndrome is related to the Veteran's service-connected low back strain.  If it is determined that such a relationship is 50 percent or more likely, the examiner should document, to the extent possible, any neurological impairments attributable to IVDS, and should also describe the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (i.e., acute signs and symptoms of IVDS that have bed rest by a physician and treatment by a physician).

A complete rationale for all opinions expressed must be provided.

12.  Arrange to have the Veteran scheduled for an examination of his shoulders, wrists, fingers, hips, shins, and ankles.  The examiner should review the claims file and address each of the following:

a.  Shoulders:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's shoulders (strain).

As part of that description, the examiner should indicate, with respect to each shoulder, whether there is any current impairment of the humerus, such as loss of the head (flail shoulder), nonunion (false flail joint), or fibrous union; whether there is malunion of the humerus and, if so, whether the resulting deformity, if any, is mild, moderate, or marked in degree; whether there is evidence of recurrent dislocation of the humerus and, if so, whether episodes of dislocation are frequent or infrequent, and whether guarding occurs only with movement at the shoulder level, or with all arm movements; and whether there is any impairment of the clavicle or scapula, such as dislocation, nonunion, or malunion and, if there is nonunion, whether the nonunion is manifested by loose movement.

The examiner should also conduct range of motion studies on the each shoulder, including a description of the degree at which pain begins, if any.  In addition, the examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

b.  Left Ankle:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected left ankle disability (strain).

The examiner should conduct range of motion studies on the left ankle, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

c.  Shin Splints:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether the Veteran presently suffers, or has suffered at any time since June 1, 2006, from recurrent shin splints of either leg and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) the condition had its onset in, or is otherwise attributable to, service.  In so doing, the examiner should discuss the medical significance, if any, of the Veteran's March 2014 testimony to the effect that his trouble with shin splints began in service, when he was running every day in full boots, and that he has since continued to suffer from shin splints intermittently, with increased activity.

d.  Wrists, Fingers, Hips, and Right Ankle:  The examiner should determine if there are any objective medical indications that the Veteran is suffering from pain in his wrists, fingers, hips, and/or right ankle.  The examiner should also provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities, to specifically include arthritis.  All necessary testing should be performed (including radiographs, if required).

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.  The examiner(s) should also consider that the Veteran has previously been found to suffer from, among other things, obstructive sleep apnea, for which he is now service connected.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of pain in his wrists, fingers, hips, and/or right ankle; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions can be attributed to service or an already-service connected disability (for example, whether, through altered gait mechanics, diagnosed disabilities of the Veteran's hips have been caused or aggravated (i.e., permanently worsened beyond natural progression) by the service-connected disabilities of the Veteran's left ankle and/or low back); and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

A complete rationale for all opinions expressed must be provided.

13.  Arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the claims file and address each of the following:

a.  Bronchial Asthma:  The examiner should arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC).  The examiner should also indicate in a report whether the Veteran's condition currently requires, or has required at any time since June 1, 2006: inhalational or oral bronchodilator therapy and, if so, on a daily basis or only intermittently; inhalational anti-inflammatory medication; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; daily use of systemic high dose corticosteroids or immuno-suppressive medications; and/or at least monthly visits to a physician for care of exacerbations.  The examiner should further indicate whether the Veteran's asthma is or has been manifested by more than one attack per week with episodes of respiratory failure.

b.  Positive TB Tine Test:  The examiner should indicate whether the Veteran currently has, or has had at any time since June 1, 2006, any active or inactive pulmonary or nonpulmonary tuberculosis, or residuals thereof.  In so doing, the examiner should discuss the medical significance, if any, of the initial positive TB tine test the Veteran had in service in July 2000; chest X-rays in July 2000 that were interpreted to reveal no radiographic evidence of tuberculosis; chest X-rays in April 2005 that were interpreted as normal; and the report of an October 2006 VA general medical examination wherein it was noted that the Veteran was asymptomatic, but the examiner nevertheless diagnosed "tuberculosis with positive TB test."

A complete rationale for all opinions expressed must be provided.

14.  Arrange to have the Veteran scheduled for an examination of his liver.  After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether the cystic lesion of the Veteran's liver, identified on MRI during service in June 2005, is indicative, in and of itself, of the fact that a disease or disability of the liver is or was present, or whether it is more in the nature of a laboratory finding.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran currently has, or has had at any time since June 1, 2006, a chronic liver disability, and, if so, whether it is at least as likely as not that such disability had its onset in, or is otherwise attributable to, service.  In so doing, the examiner should comment on the medical significance, if any, of the abnormal serum glutamic-pyruvic transaminase (SGPT) reading reported on VA treatment in November 2006.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

15.  Arrange to have the Veteran scheduled for an examination for hemorrhoids.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chronic or recurrent hemorrhoids of which the Veteran has complained had their onset in, or are otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, the Veteran's March 2014 testimony to the effect that he was treated for hemorrhoids during service; and that he had barium enemas to verify that that the blood was from hemorrhoids, and not something worse.  The examiner should also consider and discuss the medical significance, if any, of an October 2004 service treatment record wherein the Veteran complained of a five-plus-year history of having bright red blood per rectum (BRBPR), but with no hemorrhoids found on examination; and the fact that the Veteran reported to care providers during service in April and May 2006 that he had been having trouble with hemorrhoids, with bleeding almost every day.

If it is the examiner's conclusion that the Veteran does not have chronic or recurrent hemorrhoids that had their onset in, or are otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that chronic or recurrent hemorrhoids of which the Veteran has complained have been caused or aggravated (i.e., permanently worsened beyond natural progression) by his service-connected irritable bowel syndrome.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

16.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  In so doing, consider the provisions of the law pertaining to service connection for undiagnosed illness, as appropriate.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), that contains, among other things, a citation to, and summary of, 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




